UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7705


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLARENCE SHELDON JUPITER, a/k/a Star,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Michael F. Urbanski,
District Judge. (5:93-cr-00004-MFU-1; 7:98-cv-00016-MFU)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Sheldon Jupiter, Appellant Pro Se.        Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Clarence       Sheldon      Jupiter       seeks       to    appeal       the    district

court’s    order    denying      his    Fed.       R.   Civ.     P.     60(b)   motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                     The order is not appealable

unless    a    circuit       justice    or    judge      issues         a   certificate       of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard           by         demonstrating         that

reasonable      jurists        would    find        that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the       prisoner         must

demonstrate      both    that     the    dispositive            procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Jupiter has not made the requisite showing.                                 Accordingly, we

deny Jupiter’s motion for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions         are    adequately          presented      in    the

                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3